Case 20-10343-LSS_ Doc 4595 Filed o5¥{#2y ae404 13 ; 20 ol

Jt am -_ Snir 18 ani: se
VEC. ' CLERK
| atic done anid tverabh maar ia ato) EU AWARE
LOW On J Cast
| Oa bee GF others a oe
1 who hoe sufhred th roush h this
Same ordeal and sition
mann Sie heen Vhough - TNere gree
tga many copie WN never
- OC WAS 1 OCS Laryns8
OY MONK cons Ramo
| LD wank bo soy bod bless wh
; “ Wenp nt wino Uais spr’ 0 Pit Ve
gd ave Yer and mse
of pene, oF and: Ee ale

YYNOM
(en eo! SS wo owen e004 Os i,

ure uddersigod. J dhank i
7c MSs COM ct he WS Provided
| aoe on Onpu ank (De ,
- Lam hop: f\ eo grat | a4
dat Tb Ure ubge and LO eu

else Vrat ie avpart tn andl sae
Pris 5. Lialion Seka be aad
| and uk Phe rsel Pha OUT st buahiory ~
will et Cer | nN ais £i nal _\udge mery

“ ia

 

 
 

N
—
oO
N
®
Do
©
oO
|
N
on
ce
a
—
LO
oO
TC
2
uw
“tO
©
Ko)
t+
oO
oO
a
”)
”)
=
oO
st
oO
oO
=
oO
N
®
Yn
©
O

mm; im “EL ke tok tk Rk
UMEMEHIS TN 23D * cient er,

fF
Zo

      

2357 Beet eas tS

* sles a= efnees e27 .
we USA we FOREVER *

Swskice Lauri Selber
Si \ver stein
LAY Markel Shreet Gh Ploon
Wilms nator , OE
i9801-s02499 ANTE TENT adie esa ltt tl .

 
